

117 HR 864 IH: No Social Security for Illegal Aliens Act of 2021
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 864IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mr. Brooks (for himself, Mr. Duncan, Mr. Posey, Mr. Bilirakis, Mr. Budd, Mr. Massie, Mr. Perry, Mrs. Lesko, Mr. Babin, Mr. Weber of Texas, Mr. Rosendale, Mr. Norman, Mr. Hice of Georgia, Mr. Bishop of North Carolina, Mr. Gosar, Mr. LaMalfa, Mr. Moore of Alabama, Mr. Gaetz, and Mr. Gibbs) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to exclude from creditable wages and self-employment income wages earned for services by aliens illegally performed in the United States and self-employment income derived from a trade or business illegally conducted in the United States.1.Short titleThis Act may be cited as the No Social Security for Illegal Aliens Act of 2021.2.Exclusion of unauthorized employment from employment upon which creditable wages may be basedSection 210(a)(19) of the Social Security Act (42 U.S.C. 410(a)(19)) is amended—(1)by striking (19) Service and inserting the following:(19)(A)Service performed by an alien while employed in the United States for any period during which the alien is not authorized to be so employed;(B)Service.3.Exclusion of unauthorized functions and services from trade or business from which creditable self-employment income may be derivedSection 211(c) of the Social Security Act (42 U.S.C. 411(c)) is amended—(1)in paragraph (5), by striking or at the end;(2)in paragraph (6), by striking him. and inserting him; or; and(3)by inserting after paragraph (6) the following new paragraph:(7)The performance of a function or service in the United States by an alien during any period for which the alien is not authorized to perform such function or service in the United States..4.Effective dateThe amendments made by this Act shall apply with respect to wages earned, and self-employment income derived, before, on, or after the date of the enactment of this Act. Notwithstanding section 215(f)(1) of the Social Security Act (42 U.S.C. 415(f)(1)), as soon as practicable after the date of the enactment of this Act, the Commissioner of Social Security shall recompute all primary insurance amounts to the extent necessary to carry out such amendments. Such amendments shall affect benefits only for months after the date of the enactment of this Act.